IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-10364
                          Summary Calendar



DENNIS RAY PADEN,

                                          Petitioner-Appellant,

versus

BOB GUZIK, Warden,

                                          Respondent-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:00-CV-178-Y
                      --------------------
                        October 17, 2001

Before DeMOSS, PARKER and DENNIS, Circuit Judges.

PER CURIAM:*
     Dennis Ray Paden, federal prisoner #47044-079, appeals from
the district court’s dismissal of his 28 U.S.C. § 2241 habeas
corpus petition.    Upon independent review, this court concludes
that the district court was correct in dismissing the petition
for want of jurisdiction.
     “A section 2241 petition on behalf of a sentenced prisoner
attacks the manner in which a sentence is carried out or the
prison authorities’ determination of its duration, and must be
filed in the same district where the prisoner is incarcerated.”


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                               No. 01-10364
                                    -2-

Pack v. Yusuff, 218 F.3d 448, 451 (5th Cir. 2000).      “Section 2255
[of U.S.C. Title 28] provides the primary means of collaterally
attacking a federal conviction and sentence.      Relief under this
section is warranted for errors that occurred at [or prior to]
sentencing.”       Jeffers v. Chandler, 253 F.3d 827, 830 (5th Cir.
2001)(citations omitted).
       “Nevertheless, a § 2241 petition which attacks custody
resulting from a federally imposed sentence may be entertained
when the petitioner can satisfy the requirements of the so-called
‘savings clause’ in § 2255.”       Jeffers, 253 F.3d at 830.    That
would be the case if “the remedy by [§ 2255] motion is inadequate
or ineffective to test the legality of his detention.”         28 U.S.C.
§ 2255.    “[T]he burden of coming forward with evidence to show
[this] rests squarely on the petitioner.”       Jeffers, 253 F.3d at
830.
       To qualify under the savings clause, “the petitioner’s claim
must be based on a retroactively applicable Supreme Court
decision which establishes that the petitioner may have been
convicted of a nonexistent offense.”       Id. (citation and quotation
marks omitted).      “[T]he claim must [also] have been foreclosed by
circuit law at the time when the claim should have been raised in
the petitioner’s trial, appeal, or first § 2255 motion.”         Id.
       Paden has failed to make any such showing.    Therefore, the
district court’s dismissal of Paden’s habeas petition is due to
be affirmed.
       AFFIRMED.